Case 1:18-cv-06175-PAE Document 85

TROY LAW, PLLC

Attorneys for the Plaintiffs, proposed FLSA
Collective and potential Rule 23 Class Plaintiffs
John Troy (JT 0481)

41-25 Kissena Blvd., Suite 103

Flushing, NY 11355

Tel: (718) 762-1324

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

JORGE SOLARES-GONZAGA,
on his own behalf and on behalf of others similarly
situated

Plaintiff,

V.

ESSEN22 LLC
d/b/a Essen Food;
AMICI 519 LLC
d/b/a Essen Food;
BNP NY FOODS, INC
d/b/a Essen Food;
27 MADISON AVENUE CORP
d/b/a Essen Food;
TEN WESTSIDE CORP
d/b/a Essen Food;
100 BROAD STREET LLC
d/b/a Essen Food;
JANE DOE1,
JANE DOE2,
JOHN BYUN,
CHONG WON BYUN,
WILLIAM BYUN,
MYONG AE BAEK BYUN,
K.C. CHOI,
SUNG CHOI,
YOUNG CHOI,
KYEONG T HWANG,
JOSEPHINE KIM,
ANGIE PARK
f/k/a Eun Ju Park, and
HAE YUNG PARK
Defendants.
- -X

 

Filed 01/27/20 Page 1 of 2

Case No: 18-CV-06175

PROPOSED JUDGMENT
Case 1:18-cv-06175-PAE Document 85 Filed 01/27/20 Page 2 of 2

The Honorable Paul A. Engelmayer, District Judge:

Whereas pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Defendants by their
attorneys, Jonathan Y. Sue, of LAW OFFICES OF JONATHAN Y. SUE, PLLC, having offered to
allow judgment be taken against them by consent Plaintiff JORGE SOLARES-GONZAGA, in this
action for a sum of Ten Thousand ($10,000.00), including all attorneys’ fees and costs now accrued;
the offer of judgment is made for purposes specified in Rule 68, and is not to be construed as an
admission that the offerors are liable in this action or that consent Plaintiff JORGE SOLARES-
GONZAGA suffered any damage; Plaintiff JORGE SOLARES-GONZAGA, through John Troy,
TROY LAW PLLC, on January 24, 2020, having accepted and provided notice that he has accepted
Defendants’ Offer of Judgment, dated January 24, 2020, and the matter having come before this
Court, the Court now render it Order, that the Clerk should enter judgment dismissing the case in
accordance with the acceptance of offer of judgment pursuant to Fed. R. Civ. P. 68 and directing

the Clerk to close this case. It is hereby:
ORDERED, ADJUDGED, AND DECREED, that for the reasons stated in the offer and

acceptance of judgment pursuant to Rule 6, the Clerk shall enter judgment in the amount of Ten
Thousand ($10,000.00), jointly and severally against Defendants ESSEN22 LLC d/b/a Essen
Food; AMICI 519 LLC d/b/a Essen Food;; BNP NY FOODS, INC d/b/a Essen Food and ;
27 MADISON AVENUE CORP d/b/a Essen Food; TEN WESTSIDE CORP d/b/a Essen
Food; and 100 BROAD STREET LLC d/b/a Essen Food, JOHN BYUN, CHONG BYUN,
WILLIAM BYUN, MYONG BYUN, K.C. CHOI, and ANGIE PARK, including attorney’s fees
and costs now accrued; plus post-judgment interest pursuant to 28 U.S.C. 1961; and that if any
amounts remain unpaid upon the expiration of ninety days following the issuance of judgment, or
ninety days after expiration of the time of appeal and no appeal is then pending, whichever is later,

the total amount of judgment shall automatically increase by fifteen percent, as required by NYLL

198(4),

vated: / WW ly fowl A. Gy Ny)

US.D.J.
